Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 07/31/2020 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and its dependent claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following terms disclosed in the Specification to describe the inventive concept are found to be subjective: 

“a baseline image” and “an optimal representation” in Specification [para. 0005, 0011, 0012, 0097-0104]: “a baseline image of the target of object in accordance with the baseline set of imaging device settings”; “the baseline image depicts an optimal representation of the target object”; and “the baseline set of image device settings includes one or more of (i) an aperture size, (ii) an exposure length, … or (vi) an illumination control.”. No explicit description is disclosed in the Specification to indicate how the baseline image to be captured with one or more of the image device settings (i) …, or (vi) depicts “optimal” representation. Therefore, the baseline image depicting “optimal” representation of the target object and the baseline set of image device settings are subjective; and

“a baseline machine vision job” and “an optimal sequence and an optimal configuration of one or more machine vision tools” in Specification [Fig. 5; para. 0010, 0011, 0017, 0021, 0022, 0062, 0065, 0067, 0097-0104]. No explicit description is disclosed in the Specification to indicate how to create/generate a sequence and a configuration of one or more machine vision tools to be “an optimal sequence and an optimal configuration” as the baseline machine vision job. Therefore, “a baseline machine vision job” and “an optimal sequence and an optimal configuration of one or more machine vision tools” are subjective.


Claim 11 and its dependent claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subjective claim limitations are set forth as claim 1 in the computer system form and rejected as per discussion for claim 1.


Claim 16 and its dependent claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subjective claim limitations are set forth as claim 1 in the form of “A tangible machine-readable medium comprising instructions for optimizing a performance of a machine vision system” and rejected as per discussion for claim 1.


Claim 1 and its dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations render indefinite because of the subjective terms: “a baseline machine vision job” and “to optimize” in “comparing, …, each of (i) …, (ii) the machine vision job to a baseline machine vision job, and (iii) …; and based on the comparing, generating, by the one or more processors, one or more suggestions to optimize the performance of the machine vision system. Since the “baseline machine vision job” and “optimize” render subjective [See the discussion mentioned-above for claim 1 and its dependent claims], the scope of ‘a baseline machine vision job’ and ‘to optimize the performance of the machine vision system’ is indefinite.

Claim 11 and its dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations render indefinite because of the subjective terms: “comparing, …, each of (i) …, (ii) the machine vision job to a baseline machine vision job, and (iii) …; and based on the comparing, generating, by the one or more processors, one or more suggestions to optimize the performance of the machine vision system. Since the “baseline machine vision job” and “optimize” render subjective [See the discussion mentioned-above for claim 1 and its dependent claims], the scope of ‘a baseline machine vision job’ and ‘to optimize the performance of the machine vision system’ is indefinite.

Claim 16 and its dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations render indefinite because of the subjective terms: “comparing, …, each of (i) …, (ii) the machine vision job to a baseline machine vision job, and (iii) …; and based on the comparing, generating, by the one or more processors, one or more suggestions to optimize the performance of the machine vision system. Since the “baseline machine vision job” and “optimize” render subjective [See the discussion mentioned-above for claim 1 and its dependent claims], the scope of ‘a baseline machine vision job’ and ‘to optimize the performance of the machine vision system’ is indefinite.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Peterson (“Peterson”) [U.S Patent Application Pub. 2016/0065912 A1] in view of Oostendorp et al. (“Oostendorp”) [U.S Patent No. 9,955,123]

Regarding claim 1, Peterson meets the claim limitations as follows:
A method for optimizing (‘overcome disadvantages of … calculating object position using motion data from a motion controller’) a performance of a machine vision system [Fig. 2: machine vision system 60; para. 0006-0007: ], the method comprising:

capturing, by an imaging device [Fig. 2: ‘a smart camera 62’; para 36-37: ‘to acquire and/or store an image 72’], an image of a target object in accordance with a set of imaging device settings (e.g. ‘keeping the smart card adjustable clock 84’ or ‘configuration information … to perform a calculation, measurement, control, …’, or ‘sampling rate used by the smart card’) [para. 0034, 0038-0040, 0073, 0078];

analyzing (e.g. analysis, calculation using ‘various types of image processing algorithms, comparison), by one or more processors, the image in accordance with a machine vision job (i.e. a set of ‘image processing algorithms’ or ‘models’ or ‘tools’ for the “comparison” job) [Fig. 10: a machine vision job “Compare model with image” 262; para. 0034, 0037, 0040, 0047-0048, 0058, 0063, 0068, 0077, 0079, 0091: disclosing ‘edge-and corner-finding algorithms’; ‘edge-finding tools, shape-recognition tools, scaling and shape-manipulation tools …’];

comparing, by the one or more processors, each of (i) the image to a baseline image (i.e. ‘a reference model’) [Fig. 10: ‘Compare model with image … Identify deviation’ 262, 264; para. 0060, 0067], (ii) the machine vision job to a baseline machine vision job (i.e. ‘a relevant model’) [para. 0068: ‘these deviations (and others) using various known techniques, including pixel analysis, edge- and corner-finding algorithms, shape detection, pattern location, optical character recognition, 1-D and 2-D symbol decoders, and so on’; para. 0090-0091, 0098: ‘to adjust parameters of a machine vision tool’; ‘an adjustment of a tool corresponds to the identified deviation between an image and a model’], and (iii) the set of imaging device settings to a baseline set of imaging device settings (i.e. ‘calibrated sampling rate’ or ‘the actual movement of the object’) [para. 0060, 0071-0072, 0073, 0077, 0078: ‘identify issues such as mis-calibrated sampling rates’; ‘the degree to which the old sampling rate for image acquisition was too slow can be identified’; ‘the sampling rate … is not matched to the actual movement of the object’]; and 

based on the comparing, generating, by the one or more processors, one or more suggestions to optimize (i.e. ‘to alert a user’) [para. 0076] the performance of the machine vision system.
Peterson does not disclose explicitly the following claim limitations (emphasis added):
comparing, by the one or more processors, each of (i) …, (ii) the machine vision job to a baseline machine vision job.
However in the same field of endeavor Oostendorp discloses the deficient claim as follows: 
comparing, by the one or more processors, each of (i) …, (ii) the machine vision job to a baseline machine vision job [col. 13, col. 16, ll. 5-20: ‘the machine-vision algorithms … are different in order to optimize the analysis for the measurement’; col. 19, ll. 1-10: ‘for remotely updating one or more machine-vision algorithms … if the machine-vision algorithms currently installed … are outdated or …. necessary to compute additional measurements’].
Peterson and Oostendorp are combinable because they are from the same field of machine vision system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Peterson and Oostendorp as motivation to compare and remotely update the machine-vision algorithms from the initial ones in order to account for different lighting conditions, camera angles, and other factors [Oostendorp, Fig. 6, 10A; col. 13, 19 disclose ‘initial image-conditioning machine-vision algorithms’ and ‘remotely updating one or more machine-vision algorithms’].


Regarding claim 2, Peterson meets the claim limitations as follows:
The method of claim 1, further comprising: capturing, by the imaging device, the baseline image of the target object in accordance with the baseline set of imaging device settings; analyzing (i.e. compare and modify) [Fig. 10: ‘Compare model with image 262, Identify deviation 264, Modify images 274’; para. 0060, 0067, 0097: ‘the relevant image can be modified based upon the identified deviation’], by the one or more processors, the baseline image (i.e. ‘the relevant image’) in accordance with the baseline machine vision job (i.e. ‘image processing algorithms’ or ‘model’ or ‘tool’) [Fig. 10: Modify image … by machine vision tools]; and storing, in one or more memories, each of (i) the baseline image, (ii) the baseline set of imaging device settings, and (iii) the baseline machine vision job [para. 0037: ‘to acquire and/or store an image 72’].


Regarding claim 3, Peterson meets the claim limitations as follows:
The method of claim 1, wherein analyzing the image in accordance with the machine vision job further comprises: based on the analyzing, generating, by the one or more processors, a fail indication corresponding to the image (i.e. ‘to alert a user’) [para. 0076: ‘When a deviation of an acquired image from a model is identified’].


Regarding claim 4, Peterson meets the claim limitations as follows:
The method of claim 1, further comprising: displaying [para. 0093: ‘the image to be displayed’], on a graphical user interface (GUI), each of the one or more suggestions (i.e. ‘alert’) [para. 0060, 0076, 0100: ‘a message alerting a user’] for viewing by a user; obtaining, by the one or more processors, a user input [para. 0052: ‘a user could specify that the acquisition trigger is to be signaled every 120 degrees; para. 0082: ‘updating of sampling rates … requested by a user’] indicating an acceptance [para. 0090, 0093: ‘a user prefers not to adjust the sampling rate’] of one or more of the one or more suggestions; and responsive to the user input, automatically adjusting [para. 0083-0084, 0086, 0091, 0097-0098, 0102: ‘modify image data … to correct for this deficiency’], by the one or more processors, a feature (e.g. ‘updated sampling rates’) [para. 0082] indicated in the one or more of the one or more suggestions [para. 0093, 0102: ‘the image to be displayed’].
Peterson does not disclose explicitly the following claim limitations (emphasis added):
displaying, on a graphical user interface (GUI), each of the one or more suggestions for viewing by a user.
However in the same field of endeavor Oostendorp discloses the deficient claim as follows: 
displaying, on a graphical user interface (GUI) [Fig. 9A; col. 15, ll. 37-45: ‘The user interface screen 400’; Fig. 11: Display 1508 and Input 1510; col. 21, ll. 30-40; col. 20, ll. 15-30: ‘The input device 1510 may enable the user to enter new queries’; ‘the user may designate the new camera settings by, …, checking boxes on the user interface’], each of the one or more suggestions for viewing by a user.
Peterson and Oostendorp are combinable because they are from the same field of machine vision system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Peterson and Oostendorp as motivation to compare and remotely update the machine-vision algorithms from the initial ones in order to account for different lighting conditions, camera angles, and other factors [Oostendorp, Fig. 6, 10A; col. 13, 19 disclose ‘initial image-conditioning machine-vision algorithms’ and ‘remotely updating one or more machine-vision algorithms’].


Regarding claim 5, Peterson in view of Oostendorp meets the claim limitations as follows:
The method of claim 1, wherein the one or more suggestions include at least one of (i) an adjustment to the set of imaging device settings (e.g. ‘updated sampling rates’ or ‘adjustable clock’) [Peterson: para. 0060, 0062, 0082, 0090, 0093], or (ii) an adjustment to the machine vision job (i.e. tool) [Peterson: Fig. 10: Adjust tool parameters 280’. Oostendorp [col. 19, ll. 5-10] also discloses remotely updating one or more machine-vision algorithms or install ‘if the machine-vision algorithms currently … out outdated or … necessary’].


Regarding claim 6, Peterson in view of Oostendorp meets the claim limitations as follows:
The method of claim 1, wherein the image [para. 0058: ‘images acquired’] includes a first plurality of pixel data and the baseline image (i.e. ‘a reference model’) includes a second plurality of pixel data, and wherein comparing the image to the baseline image further comprises: comparing, by the one or more processors, the first plurality of pixel data to the second plurality of pixel data in accordance with a pixel analysis technique [Fig. 10: ‘Compare model with image … Identify deviation’ 262, 264; para. 0060, 0067-0068: ‘compare image data (e.g. pixel values)’; ‘comparison … using various known techniques, including pixel analysis, edge-and corner-finding algorithms …’].


Regarding claim 7, Peterson in view of Oostendorp meets the claim limitations as follows:
The method of claim 1, wherein the machine vision job includes a first sequence of a first set of machine vision tools (e.g. pixel analysis, edge- and corner-finding algorithms, shape detection, pattern location, optical character recognition, 1-D and 2-D symbol decoders, and so on) [Fig. 10 shows a set of functions (i.e. a set of machine vision tools); para. 0068] and a first configuration of each of the first set of machine vision tools [para. 0068, 0090, 0093, 0097; claim 2: ‘a comparison module configured to’] and 

the baseline machine vision job includes a second sequence of a second set of machine vision tools (e.g. pixel analysis, edge- and corner-finding algorithms, shape detection, pattern location, optical character recognition, 1-D and 2-D symbol decoders, and so on) [Fig. 10; para. 0068] and a second configuration of each of the second set of machine vision tools [para. 0068, 0090, 0093, 0097; claim 2: ‘a comparison module configured to’], and 

wherein each machine vision tool included in each of the first set of machine vision tools and the second set of machine vision tools is configured to perform one or more machine vision techniques on the image or the baseline image (e.g. pixel analysis, edge- and corner-finding algorithms, shape detection, pattern location, optical character recognition, 1-D and 2-D symbol decoders, and so on) [Fig. 10; para. 0068, 0090, 0093, 0097; claim 2: ‘a comparison module configured to’].
Peterson does not disclose explicitly the following claim limitations (emphasis added):
wherein the machine vision job includes a first sequence of a first set of machine vision tools and a first configuration of each of the first set of machine vision tools and 

the baseline machine vision job includes a second sequence of a second set of machine vision tools and a second configuration of each of the second set of machine vision tools, and 

wherein each machine vision tool included in each of the first set of machine vision tools and the second set of machine vision tools is configured to perform one or more machine vision techniques on the image or the baseline image.
However in the same field of endeavor Oostendorp discloses the deficient claim as follows: 
wherein the machine vision job includes a first sequence of a first set of machine vision tools and a first configuration [col. 2, ll. 35-40: ‘The controller is also configured … using a first machine-vision algorithm’; col. 20, ll. 1-5: ‘configured to perform the machine-vision algorithm’] of each of the first set of machine vision tools and 

the baseline machine vision job includes a second sequence of a second set of machine vision tools and a second configuration [col. 2, ll. 35-40: ‘The controller is also configured … using a first machine-vision algorithm’; col. 20, ll. 1-5: ‘configured to perform the machine-vision algorithm’] of each of the second set of machine vision tools, and 

wherein each machine vision tool included in each of the first set of machine vision tools and the second set of machine vision tools is configured [col. 2, ll. 35-40: ‘The controller is also configured … using a first machine-vision algorithm’; col. 20, ll. 1-5: ‘configured to perform the machine-vision algorithm’]  to perform one or more machine vision techniques on the image or the baseline image.
Peterson and Oostendorp are combinable because they are from the same field of machine vision system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Peterson and Oostendorp as motivation to compare and remotely update the machine-vision algorithms from the initial ones in order to account for different lighting conditions, camera angles, and other factors [Oostendorp, Fig. 6, 10A; col. 13, 19 disclose ‘initial image-conditioning machine-vision algorithms’ and ‘remotely updating one or more machine-vision algorithms’].


Regarding claim 8, Peterson in view of Oostendorp meets the claim limitations as follows:
The method of claim 1, wherein the baseline image depicts an optimal representation of the target object (i.e. ‘other features of relevant images’) [para. 0088], the baseline set of imaging device settings includes one or more optimal device settings (i.e. ‘a corrected sampling rate’) [para. 0088] corresponding to the imaging device, and the baseline machine vision job includes an optimal sequence and an optimal configuration of one or more machine vision tools (e.g. pixel analysis, edge- and corner-finding algorithms, shape detection, pattern location, optical character recognition, 1-D and 2-D symbol decoders, and so on) [Fig. 10; para. 0068, 0090, 0093, 0097; claim 2: ‘a comparison module configured to’].


Regarding claim 9, Peterson in view of Oostendorp meets the claim limitations as follows:
The method of claim 8, wherein the one or more machine vision tools include at least one of (i) a barcode scanning tool, (ii) a pattern matching tool [para. 0062, 0067: ‘pattern-matching tools’; ‘compare image data (e.g.; pixel values) … matches a corresponding linear dimension or aspect ratio of the model’], (iii) an edge detection tool [para. 0068: ‘edge- and corner-finding algorithms’], (iv) a semantic segmentation tool, (v) an object detection tool [para. 0062: ‘shape-recognition tools’], or (vi) an object tracking tool.


Regarding claim 10, Peterson in view of Oostendorp meets the claim limitations set forth in claim 1.
Peterson does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein each of the set of imaging device settings and the baseline set of imaging device settings includes one or more of (i) an aperture size, (ii) an exposure length, (iii) an ISO value, (iv) a focus value, (v) a gain value, or (vi) an illumination control [col. 11, ll. 5-10; col. 20, ll. 10-15: Camera settings may include, for example, exposure, shutter speed, ISO, frame rate, lighting settings, and the like’].
However in the same field of endeavor Oostendorp discloses the deficient claim as follows: 
wherein each of the set of imaging device settings and the baseline set of imaging device settings includes one or more of (i) an aperture size, (ii) an exposure length, (iii) an ISO value, (iv) a focus value, (v) a gain value, or (vi) an illumination control.
Peterson and Oostendorp are combinable because they are from the same field of machine vision system.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Peterson and Oostendorp as motivation to include the image device settings for “The effective of the quality inspection system” [col. 1, ll. 28-40].

           

Regarding claim 11, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1.

Regarding claim 12, all claim limitations are set forth as claim 2 in the system form and rejected as per discussion for claim 2.

Regarding claim 13, all claim limitations are set forth as claim 4 in the system form and rejected as per discussion for claim 4.

Regarding claim 14, all claim limitations are set forth as claim 7 in the system form and rejected as per discussion for claim 7.

Regarding claim 15, all claim limitations are set forth as claim 8 in the system form and rejected as per discussion for claim 8.




Regarding claim 16, all claim limitations are set forth as claim 1 in the form of “A tangible machine-readable medium comprising instructions for optimizing a performance of a machine vision system” and rejected as per discussion for claim 1.

Regarding claim 17, all claim limitations are set forth as claim 2 in the form of “A tangible machine-readable medium comprising instructions for optimizing a performance of a machine vision system” and rejected as per discussion for claim 2.

Regarding claim 18, all claim limitations are set forth as claim 4 in the form of “A tangible machine-readable medium comprising instructions for optimizing a performance of a machine vision system” and rejected as per discussion for claim 4.

Regarding claim 19, all claim limitations are set forth as claim 7 in the form of “A tangible machine-readable medium comprising instructions for optimizing a performance of a machine vision system” and rejected as per discussion for claim 7.

Regarding claim 20, all claim limitations are set forth as claim 8 in the form of “A tangible machine-readable medium comprising instructions for optimizing a performance of a machine vision system” and rejected as per discussion for claim 8.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488